Citation Nr: 1630609	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus for the purpose of accrued benefits.

2.  Entitlement to service connection for residuals of a fractured jaw for the purpose of accrued benefits.

3.  Entitlement to service connection for residuals of smoking for the purpose of accrued benefits.

4.  Entitlement to service connection for loss of the sense of smell for the purpose of accrued benefits.

5.  Entitlement to service connection for visual problems for the purpose of accrued benefits.

6.  Entitlement to service connection for the cause of the Veteran's death.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961.  The Veteran died in May 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from January 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA)  Regional Office (RO) located in Nashville, Tennessee.

The appellant originally requested to attend a hearing to be conducted in connection with her claims.  In June 2013, the appellant dropped her hearing request.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

FINDINGS OF FACT

1.  Claims of entitlement to service connection for tinnitus, for residuals of a jaw fracture, for residuals of smoking, for a loss of the sense of smell and for visual problems were outstanding at the time of the Veteran's death.  

2.  Tinnitus was not present during active duty or for many years after discharge and there is no competent evidence of record linking post-service tinnitus to the Veteran's active duty service or to a service connected disability.  

3.  Residuals of a fractured jaw was not present during active duty and there is no competent evidence of the presence of a jaw fracture or any residuals after the Veteran's discharge.

4.  The claim for residuals of smoking for the purpose of accrued benefits is barred by law on a direct basis and there is no competent evidence linking the Veteran's smoking to the service connected residuals of a skull fracture.

5.  A loss of the sense of smell was not present during active duty and the preponderance of the evidence demonstrates a lack of the presence of a loss of the sense of smell after the Veteran's discharge.

6.  Visual problems were not present during active duty or for many years after discharge and there is no competent evidence of record linking post-service visual problems to the Veteran's active duty service or to a service connected disability.

7.  The Veteran died in May 2008. 

8.  The death certificate reveals that the immediate cause of death was coal workers pneumoconiosis/black lung disease due to or a consequence of chronic obstructive pulmonary disease due to or a consequence of acute respiratory failure.

9.  At the time of the Veteran's death, service connection was in effect for residuals of a skull fracture; this did not play a material causal role in the Veteran's death.  

10.  None of the certified causes of death were present until many years after the Veteran's discharge from service, none of these disorders were caused by service-connected disability or were permanently worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus for the purpose of accrued benefits, have not been met.  38 U.S.C.A. §§ 1131, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).  

2.  The criteria for entitlement to service connection for residuals of a fractured jaw for the purpose of accrued benefits, have not been met.  38 U.S.C.A. §§ 1131, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2015).

3.  The criteria for entitlement to service connection for residuals of smoking for the purpose of accrued benefits, have not been met.  38 U.S.C.A. §§ 1131, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.1000  (2015).

4.  The criteria for entitlement to service connection for loss of the sense of smell for the purpose of accrued benefits, have not been met.  38 U.S.C.A. §§ 1131, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2015).

5.  The criteria for entitlement to service connection for visual problems for the purpose of accrued benefits, have not been met.  38 U.S.C.A. §§ 1131, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.1000  (2015).

6.  A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2015); 38 C.F.R. § 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the appellant has been satisfied.  The service treatment records have been obtained and associated with the claims file as well as any identified post-service medical evidence to the extent possible.  The appellant has not identified any outstanding evidence (medical or otherwise) that could be obtained to substantiate the claim.  The Board is unaware of any such evidence.   No VA opinion was obtained with regard to whether the cause of the Veteran's death was linked to active duty.  As set out below, there is no evidence which indicates that there was any causal link between the service connected residuals of a skull fracture and the respiratory disorders which were the ultimate cause of the Veteran's death.  There is competent evidence of record which demonstrates that the respiratory disorders were not linked to active duty.  The evidence of record is sufficient to accurately adjudicate the appellant's claims.  Accordingly, the Board will address the merits of the Veteran's claim.


Service connection and accrued benefits criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2014).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299  (Fed. Cir. 1998).

A claim for purposes of accrued benefits is based on evidence in the file at the date of the veteran's death.  38 C.F.R. § 3.1000(a).  This means evidence in VA's possession on or before the date of death even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and she did so in a timely fashion.  The record also shows that at the time of the Veteran's death, he had pending claims for service connection for tinnitus, for residuals of a jaw fracture, for residuals of smoking, for a loss of the sense of smell and for visual problems.  Thus, in order for the appellant to prevail on the accrued benefits claim, it must be shown that the Veteran would have prevailed on any or all of these claims if he had not died.


Entitlement to service connection for tinnitus for the purpose of accrued benefits.

In June 2003, the Veteran submitted a claim of entitlement to service connection for tinnitus.  

The Board finds that service connection is not warranted for tinnitus for the purposes of accrued benefits.  The service treatment records were silent as to complaints of, diagnosis of or treatment for tinnitus.  Clinical evaluation of the Veteran's ears and ear drums was determined to be normal at the time of the May 1961 separation examination.  Furthermore, the Veteran denied having or ever having had ear trouble and running ears on a Report of Medical History he completed at the time of his May 1961 separation examination.  

The first evidence of the presence of tinnitus is dated more than 15 years after the Veteran's discharge.  The Veteran's statements to clinicians at that time did not indicate that the disorder had been present since active duty.  In July 1978, the Veteran informed a private clinician that he had tinnitus in the left ear which had been present for one month.  In January 1979, the Veteran sought treatment for ringing in the ears.  No history was provided and tinnitus was not diagnosed.  A private hospitalization record dated in September 1988 includes the annotation that the Veteran had a history of tinnitus which had been present for 17 years (1971 or ten years after the Veteran's discharge).  

There is no evidence of record which links the current tinnitus to the Veteran's active duty service.  The Veteran's statements do not place inception of the disorder to active duty.  In his June 2003 claim for benefits, the Veteran reported he had ringing in the ears.  He did not indicate that the disorder began during active duty.  

There is no competent medical evidence which links currently existing tinnitus to the Veteran's active duty service.  No health care provider is on record as indicating such an etiology and the appellant has not reported the existence of such evidence.  

As there is no evidence of tinnitus during active duty, no evidence of tinnitus for many years after service and no competent evidence linking currently existing tinnitus to active duty service or to the service connected residuals of a skull fracture, service connection for tinnitus is not warranted for accrued benefits purposes.   


Entitlement to service connection for residuals of a fractured jaw for the purpose of accrued benefits.

In June 2003, the Veteran submitted a claim of entitlement to service connection for residuals of a fractured jaw.  

The Board finds that service connection is not warranted for residuals of a fractured jaw for the purposes of accrued benefits.  The service treatment records were silent as to complaints of, diagnosis of or treatment for a jaw fracture.  Clinical evaluation of the Veteran's head, face, neck and scalp and mouth and throat was determined to be normal at the time of the May 1961 separation examination.  The Veteran denied having or ever having had swollen or painful joints and severe tooth or gum trouble on a Report of Medical History he completed in May 1961.  The Veteran was treated for a skull fracture during active duty.  X-rays of the skull taken at that time did not reveal any problems with the Veteran's jaw.  

The Veteran has alleged that, during a tooth extraction during active duty, his jaw was fractured.  Significantly, other than the Veteran's allegations, there is no evidence of the jaw injury in service and there is no competent evidence of record of the presence of a fractured jaw after the Veteran's discharge including at any time while the service connection claim was pending.  

The Veteran is competent to report on symptomology he experiences through his senses and is competent to report on medical procedures he underwent.  In the current case, however, the Board places reduced probative value on the Veteran's allegations of having his jaw fractured during active duty.  The service treatment records are completely silent to such an occurrence.  There is evidence that the Veteran was treated at dental facilities but absolutely no indication that the dental treatment was productive of a fracture of the Veteran's jaw.  The Board finds that, if the Veteran did have his jaw fractured during active duty, this would have been annotated in the dental records or the Veteran would have reported the disorder at the time he completed his Report of Medical History in connection with his separation examination.  This is not the case.  Furthermore, the post-service medical records are devoid of any evidence that the Veteran had residuals of a fractured jaw.  Finally, the Board notes that the Veteran did not submit a claim for this disability until more than 40 years after his discharge.  The Board finds it reasonable to assume that, if the Veteran had had problems with a jaw fracture during active duty, even if it was not noted in the service treatment records, he would have sought post-service treatment for any residual problems earlier.  Based on the above, the Board places no probative value on the Veteran's allegations that a dentist fractured his jaw during a tooth extraction while on active duty.  

As there is no competent evidence of an in-service event or injury resulting in a jaw fracture nor probative post-service evidence of residuals of a jaw fracture,  service connection is not warranted for residuals of a jaw fracture for purposes of accrued benefits.  


Entitlement to service connection for residuals of smoking for the purpose of accrued benefits.

In June 2003, the Veteran submitted a claim of entitlement to service connection for smoking.  He based his claim on the fact that he was supplied with cigarettes while in the service.  The Board finds that service connection is not warranted as the direct tobacco use claim is barred by law and there is no competent evidence linking tobacco use to the service connected residuals of a skull fracture.  

Service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).  See 38 U.S.C.A. § 1103 (2015); 38 C.F.R. § 3.300 (2015).  In this case, the claim for residuals of smoking was received in June 2003 and is therefor, barred by law.  However, VA's General Counsel held that neither 38 U.S.C. § 1103(a), which prohibits service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service, nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003); see also VA Adjudication Procedures Manual Rewrite (M21-1MR), pt. IV, subpt. ii, ch. 2, § K(68)(d)-(f) (outlining the adjudicatory process for such a claim).

The evidence of record demonstrates that the Veteran began to use tobacco products at the age of 16 prior to active duty service and that he continued to smoke after discharge.  In July 1978, the Veteran informed a private clinician that he had been smoking since the age of 16 and smokes one pack per day.  He had been working in mines since 1962.  In September 2000, a VA clinical record includes an assessment of tobacco use disorder.  The Veteran informed the clinician that he had been smoking 1/2 to 3/4 of a pack of cigarettes per day since 1945.  It was written that the Veteran had worked in mines and had black lung and silicosis.  In November 2004, the Veteran informed a clinician that he had been smoking since 1945.  

The Veteran did not argue that his use of tobacco products was related to his service connected residuals of a skull fracture and there is no competent evidence of record which links the Veteran's post-service tobacco use to the residuals of a skull fracture in any way.  The Veteran's sole argument was that service connection is warranted as he smoked during active duty.  This is not a legal basis to grant service connection for residuals of smoking.  

As there is no evidence of record demonstrating that the Veteran's smoking was etiologically linked, in any way, to his service connected residuals of a skull fracture, service connection for residuals of smoking is denied by operation of law.  


Entitlement to service connection for loss of the sense of smell for the purpose of accrued benefits.

In June 2003, the Veteran submitted a claim of entitlement to service connection for a loss of a sense of smell.  The claim must be denied as there is no evidence of the presence of the loss of sense of smell during active duty and the preponderance of the post-service evidence demonstrates that the Veteran did not experience a loss of the sense of smell.  

Clinical evaluation of the Veteran's nose was determined to be normal at the time of the May 1961 separation examination.  
Post-service, an examination of the cranial nerves which was conducted in September 2005 revealed that the Veteran had a normal sense of smell.  

The only evidence which indicates that the Veteran experienced a loss of the sense of smell was the Veteran's own allegations.  Significantly, testing conducted in September 2005 revealed that the Veteran had a normal sense of smell.  None of the clinical records dated during the claim period contained any complaints of, diagnosis of or treatment for a loss of the sense of smell.  During active duty and after discharge, the Veteran did not inform any health care professional that he experienced a loss of the sense of smell.  The Board finds that, if the Veteran had had a loss of the sense of smell, the Veteran would have informed a health care professional about this and it would have been reflected in at least one clinical record either during active duty or after discharge.  The complete lack of any such evidence leads the Board to place no probative value on the Veteran's self-reported history of losing his sense of smell.  

Based on the above, the Board finds the preponderance of the evidence of record demonstrates that the Veteran did not experience a loss of the sense of smell during active duty or at any time during the appeal period.  In the absence of evidence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Entitlement to service connection for visual problems for the purpose of accrued benefits.

In June 2003, the Veteran submitted a claim of entitlement to service connection for problems with his vision.  The Board finds that service connection is not warranted for vision problems for accrued benefits purposes as there is no evidence of record of the presence of vision problems during active duty and no competent evidence of record linking a currently existing vision problem to the Veteran's active duty service or to his service connected residuals of a skull fracture.  

There was no complaints of, diagnosis of or treatment for vision problems during active duty.  Clinical evaluation of the Veteran's eyes was determined to be normal at the time of the May 1961 separation examination.  Testing revealed that vision was 20/20 bilaterally.  The Veteran denied having or ever having had eye trouble and running ears on a Report of Medical History he completed at the time of his May 1961 separation examination.  The document was annotated to indicate that the Veteran had worn glasses in childhood but not since that time.  

The first evidence of any problems with the Veteran's eyes was dated more than five years after discharge.  Other than the Veteran's allegations, none of this evidence links a decrease in vision to the Veteran's active duty service or to a service connected disability.  

In January 1967, the Veteran reported, in part, experiencing pain in the forehead around the eyes.  Physical examination of the eyes was determined to be normal.  

In July 1978, the Veteran reported noticing black spots in his left eye which had been present for one month.  Occasionally, there was transient blurring of vision on the same side.  

In March 2000, the Veteran reported that his eyes watered all day long.  He had trouble with near vision.  He reported he had black spots and streaks of light for the last six or seven years.  There was no increase in frequency or duration.  Visual acuity was 20/50 in the right eye and 20/40 in the left.  The assessments were refractive error, early bilateral cataracts and bilateral pinguecula.  

In April 2003, the Veteran was found to have dry eyes.  

In May 2003, the Veteran was found to have unexplained visual field constriction with severe generalized field loss.  The Veteran reported he had had an extreme reduction in his visual field which had been present for at least two years.  

In October 2004, the Veteran denied a history of ocular surgery or trauma.  Physical examination was conducted.  The assessments were refractive error, non-insulin dependent diabetes mellitus without retinopathy; hypertension with mild retinopathy, bilateral cataracts and longstanding decreased vision on the left without obvious cause.  

In June 2005, the Veteran informed a clinician that he developed ptosis of the right eyelid one month prior.  The impression was third cranial nerve palsy.  

In August 2005, the Veteran was diagnosed with proptosis with restriction on the left.  

In September 2005, the Veteran reported that he suddenly developed ptosis of the right eyelid.  The impression was third cranial nerve palsy.  

In September 2006, the Veteran was diagnosed with cataracts, refractive error, history of cranial nerve III palsy, and suspect glaucoma.  

In October 2006, the Veteran complained of vision loss which was gradual over a year.  The Veteran had never injured either eye and had not had any prior eye surgery.  The impression was cataracts, suspect glaucoma, diabetes mellitus with NPDR and history of cranial nerve III palsy.  

The only evidence of record which links vision problems to a service connected disability is the Veteran's own allegations.  He opined that he experienced vision problems due to the skull fracture he received during active duty.  The Board notes the Veteran is competent to report on symptomology he experiences through his senses including a decrease in vision.  The Board finds that the Veteran was a lay person.  As such, his opinion that his post-service eye disorders were due to residuals of a skull fracture is of no probative value as this is a complex medical determination which requires specialized knowledge.  There is no competent medical evidence which linked a post-service eye disorder to active duty or to the service connected residuals of a skull fracture in any way.  

There is competent evidence of record which indicates that the Veteran's visual problems were not linked to his service connected residuals of a skull fracture.  At the time of a May 2001 VA examination, the Veteran reported that he had experienced decreased vision which he attributed to residuals of a skull fracture which occurred during active duty.  Significantly, the examiner found it highly unlikely that this was due to the skull fracture but rather was due to the normal aging process.  

As there is no evidence of visual problems during active duty and no competent evidence of record linking post-service visual problems to active duty or to the residuals of a skull fracture, service connection is not warranted for visual problems on a direct basis or secondary to the service connected residuals of a skull fracture of accrued benefits purposes.  


Entitlement to service connection for the cause of the Veteran's death.

In May 2009, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. C.F.R. §§ 3.303, 3.307, 3.309 (2015).

The Board finds that service connection is not warranted for the cause of the Veteran's death.  The death certificate reveals that the Veteran died in May 2008.  The immediate cause of death was coal workers pneumoconiosis/black lung disease due to or a consequence of chronic obstructive pulmonary disease due to or a consequence of acute respiratory failure.  

During the Veteran's lifetime, the only disability for which service connection was granted was for residuals of a skull fracture which was evaluated as non-compensably disabling.  The Board finds that service connection is not warranted for the cause of the Veteran's death as there is no competent evidence of record linking residuals of a skull fracture to the respiratory disorders which ultimately ended the Veteran's life.  No health care professional is on record as indicating, in any way, that the service connected skull fracture was linked to the Veteran's death.  The only evidence which indicates, in any way, that the Veteran's death may have been linked to residuals of a skull fracture is the appellant's allegations.  These allegations are entitled to no probative value as the appellant is a lay person and the determination of the cause of the Veteran's death is a complex medical determination which requires specialized medical knowledge.  


Benefit of the doubt

In reaching these decisions, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to any of these claims because the preponderance of the evidence is against the claims.
ORDER

Entitlement to service connection for tinnitus for the purpose of accrued benefits is denied.

Entitlement to service connection for residuals of a fractured jaw for the purpose of accrued benefits is denied.

Entitlement to service connection for residuals of smoking for the purpose of accrued benefits is denied.

Entitlement to service connection for loss of the sense of smell for the purpose of accrued benefits is denied.

Entitlement to service connection for visual problems for the purpose of accrued benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


